EXHIBIT FOR IMMEDIATE RELEASE CONTACT: HAMILTON INK PR NOVEMBER 14, 2008 (415) 381-3484 clara@hamiltoninkpr.com BANK OF MARIN ELECTS THOMAS M. FOSTER TO BOARD OF DIRECTORS Novato, CA – Bank of Marin Bancorp (Nasdaq: BMRC) –Thomas M. Foster, a financial professional with forty years of experience in public accounting, finance and banking, has been elected to serve on the Board of Directors of Bank of Marin and Bank of Marin Bancorp, it was announced by Joel Sklar, M.D., Chairman of the Board. "Tom's financial and banking expertise will greatly benefit our Board, and we are looking forward to his guidance and contributions toward the continued success of Bank of Marin,” said Russell A. Colombo, President and Chief Executive Officer. Foster, a resident of Novato, has had a long and distinguished career in business and finance.
